DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application. 

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered. 

Response to Amendment

3.	The Amendment filed October 26, 2021 has been entered.  Claims 8, and 18 have been cancelled.  Claims 1, 9, and 15 have been amended.  Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Final Office Action mailed April 26, 2021.  Claims 1-7, 9-17, and 19-20 remain pending in the application.   


CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f): 

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such limitations are: 
processing means in Claim 9;
		output means in Claim 10;
		vehicle condition sensing means; processing means in Claim 15;
		sound sensing means; audio output means in Claim 16.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
	processing means (corresponds to processor or other electrical circuitry, Specification page 13, paragraph [0074]); 
	output means (corresponds to an electrical output, Specification page 6, paragraph [0034]; for example from an amplifier, Specification page 7, paragraph [0043]);
	vehicle condition sensing means (corresponds to an sensor, Specification page 8, paragraph [0046]; 302, 402, Figures 3, 4, page 12, paragraphs [0072], page 13, paragraph [0077]);
	sound sensing means (corresponds to sensor, such as an acoustic sensor, e.g. a microphone, Specification page 14, paragraph [0077]; 403, Figure 4);
	audio output means (corresponds to one or more acoustic output devices, a non-limiting example of which includes speakers, Specification page 14, paragraph [0078]; 404, Figure 4).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections

6.    Claim 20 is objected to because of the following informalities:  “a controller according to claim 9.” should be changed to - - the controller according to claim 9. - - since this element being referred to claim 9. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding dependent claim 2, claim 2 is indefinite because it is unclear whether limitation “a noise cancelling signal” in line 4 is the same as limitation “a noise cancelling signal” in lines 3-4 of independent claim 1.  If it is, the examiner suggests that applicant can amend  “a noise cancelling error signal” in line 4 of dependent claim 2 to “the noise cancelling error signal” to overcome this problem.

	Regarding dependent claim 11, claim 11 is indefinite because it is unclear whether limitation “a first node” in line 2 is the same as limitation “a first node” in line 7 of independent claim 9.  If it is, the examiner suggests that applicant can amend  “a first node” in line 2 of dependent claim 11 to “the first node” to overcome this problem.

	Regarding dependent claim 11, claim 11 is indefinite because it is unclear whether limitation “a second node” in line 2 is the same as limitation “a second node” in line 12 of independent claim 9.  If it is, the examiner suggests that applicant can amend  “a second node” in line 2 of dependent claim 11 to “the second node” to overcome this problem.
	
Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



9.	Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. U.S. Patent 5809152 (hereinafter, “Nakamura”, previously cited) in view of Copley et al. U.S. Patent Application Publication 20080159553 (hereinafter, “Copley”, previously cited), and further in view of Pfau et al. U.S. Patent Application Publication 20100080399 (hereinafter, “Pfau”, previously cited). 

	Regarding claim 1, Nakamura teaches a method of reducing noise in a vehicle (FIG. 1 is a block diagram showing the structure of an embodiment of the noise-reducing apparatus of the present invention adapted for actively reducing noise in a vehicle compartment, Figs. 1, 6, col. 5, lines 40-45, see Nakamura), the method comprising: 
		operating a noise cancelling means (an active noise-reducing apparatus) in a first mode of operation (the state of undesirable abnormal noise increase) to output a noise cancelling signal(an active noise-reducing apparatus capable of reliably detecting occurrence of the state of undesirable abnormal noise increase, col. 4, lines 3-6, see Nakamura); 
		receiving an input indicative of a state of the vehicle (when the total sum of time periods for which the measured value exceeds a pre-set threshold is equal to or exceeds a predetermined time, col. 4, lines 11-16, see Nakamura), wherein the received input is indicative of a position of at least one aperture closure member of the vehicle (the state of the window (i.e. open or closed),col. 7, lines 24-25, see Nakamura); 
		determining if a noise cancelling error condition (the value of the filter output power continues to exceed the threshold over a predetermined period of time) is present based on the received input (the apparatus detects occurrence of the state of abnormal noise increase when the value of the filter output power continues to exceed the threshold over a predetermined period of time, col. 4, lines 25-28, see Nakamura) that is indicative of the position of the at least one aperture closure member of the vehicle (the state of the window (i.e. open or closed), col. 7, lines 24-25, see Nakamura; For example, a sudden atmospheric temperature change can cause the physical space acoustic transfer characteristics to change abruptly (e.g., open or close the window). When this occurs, the amplitude and phase control filter 9 may provide to the speakers 5 a signal having a misaligned phase and/or incorrect amplitude wherein the provided signal increases, instead of decreases, the amount of undesirable noise in the cab or cabin, i.e., divergence occurs, col. 7, lines 36-43; whether the noise is increased (diverged), col. 7, line 64, see Nakamura), wherein the noise cancelling error condition (the value of the filter output power continues to exceed the threshold over a predetermined period of time) comprises a condition of the vehicle where outputting the noise cancelling signal would increase the noise in a cabin of the vehicle in the first mode of operation (The noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases.  It can automatically interrupt generation of the secondary sounds and secondary vibrations as it can predict the event that the noises and vibrations will be increased the worse by the secondary sounds and secondary vibrations before they become worse. It thus can always reduce the noises, col. 8, lines 59-67, see Nakamura); and 
		operating the noise cancelling means (noise-reducing apparatus) in a second mode of operation (i.e., cancel the noises) based on the determination (noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases, col. 8, lines 59-62, see Nakamura); 
		wherein changing from operating in the first mode of operation to operating in the second mode of operation comprises transitioning (via control stop device 10, of microprocessor 2, Fig. 1, see Nakamura) from the first mode of operation to the second mode of operation (The microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, col. 5, lines 54-60, see Nakamura).  
	Nakamura further teaches control stopping sections (10, Fig. 1, see Nakamura) connected to the outputs of the sections (8, Fig. 1) and (9, Fig. 1) respectively for preventing generation of abnormal sound when occurrence of the state of abnormal noise increase is predicted by the abnormal noise increase predicting section (8, Fig. 1, see Nakamura).
	However, Nakamura does not explicitly disclose further wherein the transitioning from the first mode of operation to the second mode of operation comprises transitioning from the first mode of operation to the second mode of operation over a period of time.
	Copley teaches methods and systems for controlling noise cancellation (see Title) in which remediation module (166, Fig. 1, see Copley) may activate one or more remedial measures (step-327, Fig. 3, see Copley), such as initiating a failure warning indication, modifying coefficients of control module (210, Fig. 2, see Copley) and/or shutting down the noise cancellation system (160, Fig. 1, see Copley).  In some embodiments, deactivation of the noise cancellation system (160, Fig. 1, see Copley) may be performed gradually over a period of time to avoid abrupt changes in the environment noise (par [0044], see Copley).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the methods and systems for controlling noise cancellation taught by Copley with the controller of Nakamura such that to obtain further wherein the transitioning from the first mode of operation to the second mode of operation comprises transitioning from the first mode of operation to the second mode of operation over a period of time as claimed for purpose of improving the performance of system simulation module and path simulation module as suggested by Copley in paragraph [0029].
	Nakamura in view of Copley teaches, as modified, further teaches the microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state (col. 5, lines 54-57, see Nakamura); the state of the window (i.e. open or closed), see col. 7, lines 24-25, see Nakamura.
	However, Nakamura However, Nakamura does not explicitly disclose does not explicitly disclose that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle.
	Pfau teaches method for reducing vehicle noise (see Title) in which the standard noise profile for a primary vehicle status signal may be modified depending on the received secondary vehicle status signal. For example, if the secondary vehicle status signal is a window status signal, upon receiving a signal that a window status is open, the system may prevent implementation of control, delay of control or implement modification of control of the rotational component.  More specifically, the standard noise profile and adjustments to the rotational speed of the rotational component may be modified when the windows of the vehicle are open, and a window status signal signifying such open condition is received. When vehicle windows are open, the noise level in the vehicle is typically increased (par [0028], see Pfau).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method for reducing vehicle noise taught by Pfau with the controller of Nakamura in view of Copley such that to obtain that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle as claimed in order to reduce audible noise when the top is down or the windows are down  as suggested by Pfau in paragraph [0028].
	
	Regarding claim 2, Nakamura in view of Copley in view of Pfau teaches the method according to claim 1.  Nakamura in view of Copley in view of Pfau, as modified, teaches wherein operating the noise cancelling means (an active noise-reducing apparatus, Figs. 1, 6, col. 5, lines 40-45, see Nakamura) comprises: 
		receiving an audio signal (a plurality of microphones 4 for detecting remaining noises in a noise space, Fig. 1, col. 5, lines 40-45, see Nakamura); 
		determining a noise cancelling signal (can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases, col. 8, lines 59-62, see Nakamura) based on the received audio signal (noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases, col. 8, lines 59-62, see Nakamura); and 
		outputting the noise cancelling signal (via a plurality of speakers 5, Fig. 1, col. 5, lines 40-45, see Nakamura) based on the mode of operation of the noise cancelling means (noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases, col. 8, lines 59-62, see Nakamura). 

	Regarding claim 3, Nakamura in view of Copley in view of Pfau teaches the method according to claim 1.  Nakamura in view of Copley in view of Pfau, as modified, teaches wherein the operating parameters of the second mode of operation (i.e., stopping generating of the secondary sound from the loudspeakers 5, Fig. 1, col. 11, lines 44-48, see Nakamura) are determined based on the received input indicative of the state of vehicle (the apparatus detects occurrence of the state of abnormal noise increase when the value of the filter output power continues to exceed the threshold over a predetermined period of time, col. 4, lines 25-28, see Nakamura). 

	Regarding claim 4, Nakamura in view of Copley in view of Pfau teaches the method according to claim 1.  Nakamura in view of Copley in view of Pfau, as modified, teaches wherein at least one parameter of the noise cancelling signal (one way to determine Y is to employ as the amplitude and phase control filter 9,  a two term digital FIR (Finite Impulse Response) filter having filter coefficients W1 and W2 (col. 6, lines 47-50, see Nakamura) is modified based on the mode of operation (This makes it possible to predict whether the noise is increased (diverged) by the secondary sound radiation by monitoring whether the coefficients W1 and W2 of the adaptive digital filter are made abnormal or not (col. 7, lines 63-67, see Nakamura).  

	Regarding claim 5, Nakamura in view of Copley in view of Pfau teaches the method according to claim 1.  Nakamura in view of Copley in view of Pfau, as modified, teaches wherein the second mode of operation comprises outputting a noise cancelling signal with reduced volume, or not outputting the noise cancelling signal (i.e., via control stop device 10, Fig. 1, the microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, Fig. 1, col. 5, lines 54-60, see Nakamura). 

	Regarding claim 6, Nakamura in view of Copley in view of Pfau teaches the method according to claim 1.  Nakamura in view of Copley in view of Pfau, as modified, teaches wherein the noise cancelling signal is derived by applying a transfer function to the received audio signal (The term Cj in the above equations represents the jth coefficient of the space acoustic transfer function that compensates for the signal distortion/delay that occurs between the speakers 5 and the microphones 4, col. 7, lines 8-11, see Nakamura); and optionally wherein operating in the second mode of operation comprises modifying the transfer function (when this space acoustic transfer function is expressed as a finite-impulse representation digital filter. J represents the total number of coefficients (taps) of the acoustic transfer function of the digital filter and is determined by a variety of functional factors known to one skilled in the art, col. 7, lines 11-16, see Nakamura). 

	Regarding claim 7, Nakamura in view of Copley in view of Pfau teaches the method according to claim 1.  Nakamura in view of Copley in view of Pfau, as modified, teaches wherein the received input further is indicative of at least one of a group consisting of: a speed of the vehicle, and cabin noise (the rotation speed of the engine crankshaft makes a momentary change, or other noise, for example, road noise appears besides the booming noise, the magnitude of the Wp may momentarily exceed the threshold as shown in FIG. 8, col. 11, lines 23-27, see Nakamura). 
	
	Regarding claim 9, Nakamura teaches the controller (controller 3 controller 3 having a microprocessor 2 as an arithmetic unit, Fig. 1, col. 5, lines 44-45, see Nakamura) for a vehicle noise cancelling system (an active noise-reducing apparatus capable of reliably detecting occurrence of the state of undesirable abnormal noise increase, col. 4, lines 3-6, see Nakamura), the controller comprising: 
		an electronic input (see input from microphone 4, Fig. 1) to receive an input (coefficient Cj via the state of the window (i.e. open or closed), col. 7, lines 16-25, see Nakamura) from a vehicle condition sensing means (via microphones as sound sensors (col. 7, lines 16-25, see Nakamura); coefficient Cj could represent a very complicated function for modeling the response of the microphones 4 to the speakers 5; coefficient Cj could also depend upon the number, position, and composition of the passengers, the state of the window (i.e. open or closed), col. 7, lines 16-25, see Nakamura), wherein the received input is indicative of a position of at least one aperture closure member of the vehicle (the state of the window (i.e. open or closed), col. 7, lines 24-25, see Nakamura); and 
		processing means (microprocessor 2, Fig. 1, col. 5, lines 54-60, see Nakamura) to: 
			operate in a first mode of operation (i.e., cancel the noises) to output a noise cancelling (noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases, col. 8, lines 59-62, see Nakamura); 
			determining if a noise cancelling error condition (the value of the filter output power continues to exceed the threshold over a predetermined period of time) is present based on the input received (the apparatus detects occurrence of the state of abnormal noise increase when the value of the filter output power continues to exceed the threshold over a predetermined period of time, col. 4, lines 25-28, see Nakamura) from the vehicle condition sensing means (via microphones as sound sensors (col. 7, lines 16-25, see Nakamura); coefficient Cj could represent a very complicated function for modeling the response of the microphones 4 to the speakers 5; coefficient Cj could also depend upon the number, position, and composition of the passengers, the state of the window (i.e. open or closed), col. 7, lines 16-25, see Nakamura), wherein the noise cancelling error condition (the value of the filter output power continues to exceed the threshold over a predetermined period of time) comprises a condition of the vehicle where outputting the noise cancelling signal would increase the noise in a cabin of the vehicle in the first mode of operation (The noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases.  It can automatically interrupt generation of the secondary sounds and secondary vibrations as it can predict the event that the noises and vibrations will be increased the worse by the secondary sounds and secondary vibrations before they become worse. It thus can always reduce the noises, col. 8, lines 59-67, see Nakamura); and 
		operate in a second mode of operation (i.e., stopping generating of the secondary sound from the loudspeakers 5, Fig. 1, col. 11, lines 44-48, see Nakamura) based on the determination (i.e., the abnormal noise increase predicting section 8 determines the occurrence of the phenomenon of abnormal noise increase and supplies its output signal to the control stopping section 10 thereby stopping generating of the secondary sound from the loudspeakers 5, col. 11, lines 44-48, see Nakamura); 
	wherein the controller (controller 3 controller 3 having a microprocessor 2 as an arithmetic unit, Fig. 1, col. 5, lines 44-45, see Nakamura) is configured to change the mode of operation by transitioning (via control stop device 10, of microprocessor 2, Fig. 1, see Nakamura) between the first mode and the second mode (i.e., the abnormal noise increase predicting section 8 determines the occurrence of the phenomenon of abnormal noise increase and supplies its output signal to the control stopping section 10 thereby stopping generating of the secondary sound from the loudspeakers 5, col. 11, lines 44-48, see Nakamura; The microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, Fig. 1, col. 5, lines 54-60, see Nakamura). 
	Nakamura further teaches control stopping sections (10, Fig. 1, see Nakamura) connected to the outputs of the sections (8, Fig. 1) and (9, Fig. 1) respectively for preventing generation of abnormal sound when occurrence of the state of abnormal noise increase is predicted by the abnormal noise increase predicting section (8, Fig. 1, see Nakamura).
	However, Nakamura does not explicitly disclose further wherein the transitioning from the first mode of operation to the second mode of operation comprises transitioning from the first mode of operation to the second mode of operation over a period of time.
	Copley teaches methods and systems for controlling noise cancellation (see Title) in which remediation module (166, Fig. 1, see Copley) may activate one or more remedial measures (step-327, Fig. 3, see Copley), such as initiating a failure warning indication, modifying coefficients of control module (210, Fig. 2, see Copley) and/or shutting down the noise cancellation system (160, Fig. 1, see Copley).  In some embodiments, deactivation of the noise cancellation system (160, Fig. 1, see Copley) may be performed gradually over a period of time to avoid abrupt changes in the environment noise (par [0044], see Copley).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the methods and systems for controlling noise cancellation taught by Copley with the controller of Nakamura such that to obtain further wherein the transitioning from the first mode of operation to the second mode of operation comprises transitioning from the first mode of operation to the second mode of operation over a period of time as claimed for purpose of improving the performance of system simulation module and path simulation module as suggested by Copley in paragraph [0029].
	Nakamura in view of Copley teaches, as modified, further teaches the microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state (col. 5, lines 54-57, see Nakamura); the state of the window (i.e. open or closed), see col. 7, lines 24-25, see Nakamura.
	However, Nakamura However, Nakamura does not explicitly disclose does not explicitly disclose that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle.
	Pfau teaches method for reducing vehicle noise (see Title) in which the standard noise profile for a primary vehicle status signal may be modified depending on the received secondary vehicle status signal. For example, if the secondary vehicle status signal is a window status signal, upon receiving a signal that a window status is open, the system may prevent implementation of control, delay of control or implement modification of control of the rotational component.  More specifically, the standard noise profile and adjustments to the rotational speed of the rotational component may be modified when the windows of the vehicle are open, and a window status signal signifying such open condition is received. When vehicle windows are open, the noise level in the vehicle is typically increased (par [0028], see Pfau).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method for reducing vehicle noise taught by Pfau with the controller of Nakamura in view of Copley such that to obtain that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle as claimed in order to reduce audible noise when the top is down or the windows are down  as suggested by Pfau in paragraph [0028].
	
	Regarding claim 10, Nakamura in view of Copley in view of Pfau teaches the controller according to claim 9. Nakamura in view of Copley in view of Pfau, as modified teaches comprising output means (power amplifiers 7 respectively connected to the speakers 5, Fig. 1, col. 9, lines 54-55, see Nakamura) to output the noise cancelling signal(FIG. 1 is a block diagram showing the structure of an embodiment of the noise-reducing apparatus of the present invention adapted for actively reducing noise in a vehicle compartment, col. 9, lines 41-44, see Nakamura) based on the mode of operation (an active noise-reducing apparatus capable of reliably detecting occurrence of the state of undesirable abnormal noise increase, col. 4, lines 3-6, see Nakamura). 

	Regarding claim 11, Nakamura in view of Copley in view of Pfau teaches the controller according to claim 9. Nakamura in view of Copley in view of Pfau, as modified teaches configured to change the mode of operation from a first mode to a second mode by modifying(via control stop device 10, Fig. 1, see Nakamura) at least one parameter of the noise cancelling signal (The microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, Fig. 1, col. 5, lines 54-60, see Nakamura). 

	Regarding claim 12, Nakamura in view of Copley in view of Pfau teaches the controller according to claim 9. Nakamura in view of Copley in view of Pfau, as modified teaches configured to operate in the second mode by modifying (via control stop device 10, Fig. 1, see Nakamura) the noise cancelling signal of the first mode (The microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, Fig. 1, col. 5, lines 54-60, see Nakamura) or not outputting the noise cancelling signal. 

	Regarding claim 13, Nakamura in view of Copley in view of Pfau teaches the controller according to claim 9. Nakamura in view of Copley in view of Pfau, as modified teaches configured to derive the noise cancelling signal by applying a transfer function to the received audio signal (The term Cj in the above equations represents the jth coefficient of the space acoustic transfer function that compensates for the signal distortion/delay that occurs between the speakers 5 and the microphones 4, col. 7, lines 8-11, see Nakamura); and optionally wherein the controller(controller 3 controller 3 having a microprocessor 2 as an arithmetic unit, Fig. 1, col. 5, lines 44-45, see Nakamura) is configured to modify the transfer function based on the mode of operation (when this space acoustic transfer function is expressed as a finite-impulse representation digital filter. J represents the total number of coefficients (taps) of the acoustic transfer function of the digital filter and is determined by a variety of functional factors known to one skilled in the art, col. 7, lines 11-16, see Nakamura). 

	Regarding claim 14, Nakamura in view of Copley in view of Pfau teaches the controller according to claim 9. Nakamura in view of Copley in view of Pfau, as modified teaches configured to change to the first mode (i.e., cancel the noises) if a noise cancelling error condition is determined as not present while operating in the second mode (For this purpose, the abnormal noise increase predicting section 8 continuously observes the Wp so as to continuously discriminate whether or not the value of the Wp exceeds the threshold stored in the abnormal noise increase predicting section 8; For this purpose, the abnormal noise increase predicting section 8 continuously observes the Wp so as to continuously discriminate whether or not the value of the Wp exceeds the threshold stored in the abnormal noise increase predicting section 8, Figs. 9-10, col. 11, lines 34-48, see Nakamura.  In other words the active noise-reducing apparatus to cancel the noises when value of the Wp being not exceed the threshold). 

	Regarding claim 15, Nakamura teaches a noise cancelling system for a vehicle (FIG. 1 is a block diagram showing the structure of an embodiment of the noise-reducing apparatus of the present invention adapted for actively reducing noise in a vehicle compartment, Figs. 1, 6, col. 5, lines 40-45, see Nakamura), the system comprising: 
		at least one vehicle condition sensing means (microphones as sound sensors, col. 7, lines 24-25, see Nakamura) to sense at least one vehicle condition means (via microphones as sound sensors (col. 7, lines 24-25, see Nakamura); coefficient Cj could represent a very complicated function for modeling the response of the microphones 4 to the speakers 5; coefficient Cj could also depend upon the number, position, and composition of the passengers, the state of the window (i.e. open or closed), col. 7, lines 19-25, see Nakamura); and 
		a controller (controller 3 controller 3 having a microprocessor 2 as an arithmetic unit, Fig. 1, col. 5, lines 44-45, see Nakamura) comprising: 
			an electronic input an electronic input (see input from microphone 4, Fig. 1) to receive an input (coefficient Cj via the state of the window (i.e. open or closed), col. 7, lines 16-25, see Nakamura) from a vehicle condition sensing means(via microphones as sound sensors (col. 7, lines 16-25, see Nakamura); coefficient Cj could represent a very complicated function for modeling the response of the microphones 4 to the speakers 5; coefficient Cj could also depend upon the number, position, and composition of the passengers, the state of the window (i.e. open or closed), col. 7, lines 16-25, see Nakamura), wherein the received input is indicative of a position of at least one aperture closure member of the vehicle (the state of the window (i.e. open or closed), col. 7, lines 24-25, see Nakamura); and 
		processing means (microprocessor 2, Fig. 1, col. 5, lines 54-60, see Nakamura) to: 
			operate in a first mode of operation(i.e., cancel the noises) to output a noise cancelling (noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases, col. 8, lines 59-62, see Nakamura); 
			determining if a noise cancelling error condition(the value of the filter output power continues to exceed the threshold over a predetermined period of time) is present based on the input received(the apparatus detects occurrence of the state of abnormal noise increase when the value of the filter output power continues to exceed the threshold over a predetermined period of time, col. 4, lines 25-28, see Nakamura) from the vehicle condition sensing means(via microphones as sound sensors (col. 7, lines 24-25, see Nakamura); coefficient Cj could represent a very complicated function for modeling the response of the microphones 4 to the speakers 5; coefficient Cj could also depend upon the number, position, and composition of the passengers, the state of the window (i.e. open or closed), col. 7, lines 19-25, see Nakamura), wherein the noise cancelling error condition (the value of the filter output power continues to exceed the threshold over a predetermined period of time) comprises a condition of the vehicle where outputting the noise cancelling signal would increase the noise in a cabin of the vehicle in the first mode of operation (The noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases.  It can automatically interrupt generation of the secondary sounds and secondary vibrations as it can predict the event that the noises and vibrations will be increased the worse by the secondary sounds and secondary vibrations before they become worse. It thus can always reduce the noises, col. 8, lines 59-67, see Nakamura); and 
		operate in a second mode of operation(i.e., stopping generating of the secondary sound from the loudspeakers 5, Fig. 1, col. 11, lines 44-48, see Nakamura)  based on the determination(i.e., the abnormal noise increase predicting section 8 determines the occurrence of the phenomenon of abnormal noise increase and supplies its output signal to the control stopping section 10 thereby stopping generating of the secondary sound from the loudspeakers 5, col. 11, lines 44-48, see Nakamura); 
	wherein the controller (controller 3 controller 3 having a microprocessor 2 as an arithmetic unit, Fig. 1, col. 5, lines 44-45, see Nakamura) is configured to change the mode of operation by transitioning (via control stop device 10, of microprocessor 2, Fig. 1, see Nakamura) between the first mode and the second mode (i.e., the abnormal noise increase predicting section 8 determines the occurrence of the phenomenon of abnormal noise increase and supplies its output signal to the control stopping section 10 thereby stopping generating of the secondary sound from the loudspeakers 5, col. 11, lines 44-48, see Nakamura; The microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, Fig. 1, col. 5, lines 54-60, see Nakamura). 
	Nakamura further teaches control stopping sections (10, Fig. 1, see Nakamura) connected to the outputs of the sections (8, Fig. 1) and (9, Fig. 1) respectively for preventing generation of abnormal sound when occurrence of the state of abnormal noise increase is predicted by the abnormal noise increase predicting section (8, Fig. 1, see Nakamura).
	However, Nakamura does not explicitly disclose further wherein the transitioning from the first mode of operation to the second mode of operation comprises transitioning from the first mode of operation to the second mode of operation over a period of time.
	Copley teaches methods and systems for controlling noise cancellation (see Title) in which remediation module (166, Fig. 1, see Copley) may activate one or more remedial measures (step-327, Fig. 3, see Copley), such as initiating a failure warning indication, modifying coefficients of control module (210, Fig. 2, see Copley) and/or shutting down the noise cancellation system (160, Fig. 1, see Copley).  In some embodiments, deactivation of the noise cancellation system (160, Fig. 1, see Copley) may be performed gradually over a period of time to avoid abrupt changes in the environment noise (par [0044], see Copley).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the methods and systems for controlling noise cancellation taught by Copley with the noise cancelling system of Nakamura such that to obtain further wherein the transitioning from the first mode of operation to the second mode of operation comprises transitioning from the first mode of operation to the second mode of operation over a period of time as claimed for purpose of improving the performance of system simulation module and path simulation module as suggested by Copley in paragraph [0029].
	Nakamura in view of Copley teaches, as modified, further teaches the microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state (col. 5, lines 54-57, see Nakamura); the state of the window (i.e. open or closed), see col. 7, lines 24-25, see Nakamura.
	However, Nakamura However, Nakamura does not explicitly disclose does not explicitly disclose that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle.
	Pfau teaches method for reducing vehicle noise (see Title) in which the standard noise profile for a primary vehicle status signal may be modified depending on the received secondary vehicle status signal. For example, if the secondary vehicle status signal is a window status signal, upon receiving a signal that a window status is open, the system may prevent implementation of control, delay of control or implement modification of control of the rotational component.  More specifically, the standard noise profile and adjustments to the rotational speed of the rotational component may be modified when the windows of the vehicle are open, and a window status signal signifying such open condition is received. When vehicle windows are open, the noise level in the vehicle is typically increased (par [0028], see Pfau).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method for reducing vehicle noise taught by Pfau with the controller of Nakamura in view of Copley such that to obtain that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle as claimed in order to reduce audible noise when the top is down or the windows are down  as suggested by Pfau in paragraph [0028].
	
	Regarding claim 16, Nakamura in view of Copley in view of Pfau teaches the noise cancelling system according to claim 15. Nakamura in view of Copley in view of Pfau, as modified teaches the system comprising: a sound sensing means (microphones as sound sensors (col. 7, lines 24-25, see Nakamura) for detecting sound and outputting an audio signal (This embodiment has a divergence prediction algorithm to predict the divergence in terms of a pressure signal of the noises detected by the microphones 4to control the control stop device 10, FIG. 4, col. 8, lines 32-35, see Nakamura); and an audio output means(plurality of speakers 5, Fig. 1, col. 5, lines 39-43, see Nakamura) to output the noise cancelling signal(plurality of speakers 5 as actuators for generating secondary sounds, Fig. 1, col. 5, lines 39-43; the filtered signal (secondary signal) is fed out of the speakers 5, col. 6, lines 21-23 see Nakamura).

	Regarding claim 17, Nakamura in view of Copley in view of Pfau teaches the noise cancelling system according to claim 15. Nakamura in view of Copley in view of Pfau, as modified wherein the vehicle sensing means comprises: a sensor to determine aperture closure member position(the state of the window (i.e. open or closed),col. 7, lines 24-25, see Nakamura); and/or a sensor to determine a speed of the vehicle; and/or a sensor to determine noise in a cabin of the vehicle (the rotation speed of the engine crankshaft makes a momentary change, or other noise, for example, road noise appears besides the booming noise, the magnitude of the Wp may momentarily exceed the threshold as shown in FIG. 8, col. 11, lines 23-27, see Nakamura).
		
	Regarding claim 19, this claim merely reflects a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method according to claim 1 and is therefore also rejected for the same reasons of independent Claim 1.
	
	Regarding claim 20, this claim merely reflects a vehicle comprising the controller according to claim 9 and is therefore also rejected for the same reasons of independent Claim 9.

Response to Arguments

10.	Applicants’ arguments with respect to claims 1-7, 9-17, and 19-20 have been considered but are moot in view of the new grounds of rejection. 

11.	Applicant asserts on page 9, last paragraph to page 10, third paragraph regarding independent Claim 1:
	Applicant submits that one having ordinary skill in the art would not be motivated to combine the teachings of Nakamura with those of Copley and Pfau in order to determine that a noise cancelling error condition is present based on detecting, for example, that a window is open; rather, the combination of the teachings of Pfau with those of Nakamura and Copley would simply provide that, when a window is open, the ambient noise in the cabin increases and thereby covers any noise from rotating components, such as fans. In the context of a noise cancellation system such as that disclosed in Nakamura, this would actually suggest to one having ordinary skill in the art that noise cancellation should be increased to compensate for the additional noise, not that a noise cancelling error condition is present. 
	Furthermore, Applicant submits that noise cancellation would actually render the teachings of Pfau obsolete because the noise from the fan speed would simply be cancelled out and, as such, there would be no need to reduce the fan speed and, consequently, no need to take into consideration the position of the windows, etc. when considering the levels of ambient noise in the cabin. 
	Accordingly, Applicant submits that none of Nakamura, Copley, and Pfau, whether taken individually or in combination with each other, teach or suggest at least "determining if a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle, wherein the noise cancelling error condition comprises a condition of the vehicle where outputting the noise cancelling signal would increase the noise in a cabin of the vehicle in the first mode of operation," as recited by independent claim 1. 
	The Office at page 17 of the Office Action directs attention to Nakamura at column 8, lines 59-67 but Applicant respectfully submits that neither the cited portion nor any other portion of Nakamura teaches or suggests the recited noise cancelling error condition, let alone "wherein the noise cancelling error condition comprises a condition of the vehicle where outputting the noise cancelling signal would increase the noise in a cabin of the vehicle in the first mode of operation," as recited by independent claim 1.


	Examiner respectfully disagrees since one of ordinary skill in the art needs not to follow the Applicants’ suggestion to cancel the noise in the cabin. 
	As previously presented in the Office Action, Nakamura in view of Copley in view of Pfau teaches “determining if a noise cancelling error condition (the value of the filter output power continues to exceed the threshold over a predetermined period of time) is present based on the received input (the apparatus detects occurrence of the state of abnormal noise increase when the value of the filter output power continues to exceed the threshold over a predetermined period of time, col. 4, lines 25-28, see Nakamura) that is indicative of the position of the at least one aperture closure member of the vehicle (the state of the window (i.e. open or closed), col. 7, lines 24-25, see Nakamura; For example, a sudden atmospheric temperature change can cause the physical space acoustic transfer characteristics to change abruptly (e.g., open or close the window). When this occurs, the amplitude and phase control filter 9 may provide to the speakers 5 a signal having a misaligned phase and/or incorrect amplitude wherein the provided signal increases, instead of decreases, the amount of undesirable noise in the cab or cabin, i.e., divergence occurs, col. 7, lines 36-43; whether the noise is increased (diverged), col. 7, line 64, see Nakamura)”, see Claim 1; and Nakamura in view of Copley in view of Pfau, as modified, teaches “wherein the noise cancelling error condition (the value of the filter output power continues to exceed the threshold over a predetermined period of time [see col. 4, lines 25-28, see Nakamura]) comprises a condition of the vehicle where outputting the noise cancelling signal would increase the noise in a cabin of the vehicle in the first mode of operation (The noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases.  It can automatically interrupt generation of the secondary sounds and secondary vibrations as it can predict the event that the noises and vibrations will be increased the worse by the secondary sounds and secondary vibrations before they become worse. It thus can always reduce the noises, col. 8, lines 59-67, see Nakamura)”, see Claim 8.

	Regarding Applicant’s arguments of claims 9, and 15, please see above response of claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571)272-7532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/
Examiner, Art Unit 2654  


/PAUL KIM/Primary Examiner, Art Unit 2654